Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 7, 14, 20  recites the limitation "the second encryption password" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 11, 15, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandrangi US 8,971,539 in view of Lewis US 10,043,017


As per claims 1, 8, 15.  Pandrangi teaches  An information storage method, applied to a server having one or more processors and memory storing a plurality of program instructions to be executed by the one or more processors, the method comprising: receiving an information storage request sent by a terminal device, the information storage request carrying a first user 

Lewis teaches generating a serving end serialization factor according to preset configuration information after the identity authentication succeeds; obtaining a plurality of ciphertext fragments of the to-be-stored ciphertext according to the serving end serialization factor and the to-be-stored ciphertext; and storing the account address corresponding to the first user identifier, and respectively storing, corresponding to the account address, the plurality of ciphertext fragments into different ciphertext databases. (Column 4 lines 10-65)  (teaches uploading a ciphertext which is serialized and stored in a plurality of different ciphertext/cloud databases)

It would have been obvious to one of ordinary skill in the art to use the distributed storage of Lewis with the system of Pandrangi because it increases both security and redundancy.As per claims 2, 9, 16. Lewis teaches The method according to claim 1, further comprising: obtaining, according to a target account address, at least two ciphertext fragments corresponding to the target account address when receiving a ciphertext obtaining request sent by the terminal device, the ciphertext obtaining request carrying the target account address; deserializing the at least two ciphertext fragments according to the serving end serialization factor, to obtain a ciphertext corresponding to the target account address; and sending the ciphertext to the terminal 

Pandrangi teaches that the terminal device decrypts the ciphertext according to a second encryption password that is input by the user, to obtain a private key corresponding to the ciphertext. (Col 10 lines 5-10) (supply password to decrypt private key)As per claims 4, 11, 18 Pandrangi  teaches the method according to claim 1, wherein the account address is used when shared data stored in blocks is generated in a data sharing system and the to-be-stored ciphertext is generated by encrypting a private key corresponding to the account address using a first encryption password.  Column 6 lines 5-25; Column 7 line 61 to Column 8 line 17)  (Pandrangi teaches user authentication to request storage of a certificate/private key which is encrypted and associated with user name/ account)

Claims 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandrangi US 8,971,539 in view of Lewis US 10,043,017 in view of Whiting US 5,778,395
As per claims 5, 12. Whiting teaches The method according to claim 4, further comprising: detecting an encryption password modification operation; obtaining an original encryption password and a new encryption password that are input by a user; obtaining, when the original encryption password is consistent with an encryption password specified by the user, at least one ciphertext encrypted by using the original encryption password; decrypting each of the at least 


Claims 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandrangi US 8,971,539 in view of Lewis US 10,043,017 in view of Whiting US 5,778,395 in view of Wei US 2017/0359318
As per claims 3, 10, 17. Whiting teaches The method according to claim 1, further comprising: receiving a password modification request sent by the terminal device, (Column 29 lines 60-65, Column 30 lines 28-41; Column 28 lines 35-65)  (teaches using the password as an encryption key and modifying said password to change the encryption on a stored key, also teaches sharing file between multiple users)




the password modification request having a second user identifier; obtaining, according to the second user identifier, the second user identifier corresponding to at least one ciphertext; 

Wei teaches sending the at least one ciphertext to the terminal device, wherein the terminal device decrypts the at least one ciphertext according to an original encryption password that is input by the user, re-encrypts, according to a new encryption password that is input by the user, at least one private key obtained after the decryption, and returns at least one new ciphertext obtained after the re-encryption; and updating, according to the second user identifier, the at least one ciphertext corresponding to the second user identifier with the at least one new ciphertext.  [0008][0188] (teaches encryption key based on a password, decrypting a downloaded ciphertext and reencrypting said ciphertext with a key based on a password for a second user)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the sharing method of Wei with the previous art because it enhances security.
Claims 6, 7, 13, 14, 19, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandrangi US 8,971,539 in view of Lewis US 10,043,017 in view of Mese US 2006/0059363


As per claims 6, 13, 19. Pandrangi teaches The method according to claim 4, wherein the encrypting the private key based on the first encryption password comprises: encrypting the private key according to the first encryption password and a first preset encryption algorithm, to obtain a private key ciphertext; (Column 6 lines 5-25; Column 7 line 61 to Column 8 line 17; Column 10 lines 15-25)  (Pandrangi teaches user authentication to request storage of a certificate/private key which is encrypted and associated with user name/ account)

Mese teaches  obtaining signature information of the private key according to a second preset encryption algorithm; and using the private key ciphertext and the signature information of the private key as the to-be-stored ciphertext. [0036] (Mese explicitly teaches verification of integrity by means of checking a digital signature)
It would have been obvious to one of ordinary skill in the art to use the digital signature verification of Mese with the prior art because it is a well known common method of verifying file integrity and thus increasing security.As per claims 7, 14, 20. The method according to claim 4, further comprising: obtaining a ciphertext corresponding to the target account address when the second encryption password corresponds to an encryption password specified by the user; decrypting, according to the second encryption password and a first preset encryption algorithm, a private key ciphertext comprised 

 Mese teaches  obtaining signature information of the decrypted information according to the second preset encryption algorithm; and determining that the decrypted information is a private key corresponding to the target account address when the signature information of the decrypted information is the same as signature information comprised in the ciphertext. [0036] (Mese explicitly teaches verification of integrity by means of checking a digital signature)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439